NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               PATRICK TAKEUCHI,
                    Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2014-3051
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-12-0687-I-1.
                ______________________

                 Decided: June 9, 2014
                ______________________

   PATRICK TAKEUCHI, of Honolulu, Hawaii, pro se.

   SARAH B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief was BRYAN G.
POLISUK, General Counsel.
                 _____________________

    Before DYK, WALLACH, and CHEN, Circuit Judges.
2                                       TAKEUCHI v. MSPB



PER CURIAM.
    Petitioner Patrick Takeuchi (Mr. Takeuchi) appeals a
final order of the Merit Systems Protection Board (Board)
dismissing his appeal of the agency’s decision as untime-
ly. As Mr. Takeuchi fails to demonstrate that the Board
abused its discretion in dismissing his appeal, we affirm.
                      BACKGROUND
     On May 11, 2012, the Department of the Army (Agen-
cy) proposed to remove Mr. Takeuchi from his position as
a medical technician. On June 5, 2012, the Agency for-
mally removed Mr. Takeuchi effective June 18, 2012.
Mr. Takeuchi challenged his removal in an appeal to the
Board electronically filed on July 28, 2012. The Agency
moved to dismiss the appeal as untimely because it was
filed ten days beyond the thirty-day deadline set forth in
the Agency decision. The Board issued an Order on
Timeliness directing Mr. Takeuchi to show that the
appeal was in fact timely filed or that there was good
cause for the filing delay. Mr. Takeuchi did not respond
to this Order. After recognizing that the June 5, 2012,
removal decision did not include a notification that any
appeal may be dismissed as untimely if not filed within
the time limit, the Board sua sponte reopened the record
on timeliness to provide Mr. Takeuchi another opportuni-
ty to show good cause for his delay in filing his appeal.
The Revised Order reminded Mr. Takeuchi of his burden
of proof on the timeliness issue and directed him to re-
spond by September 21, 2012. Mr. Takeuchi did not
respond to this Order either. The Board then issued its
Initial Decision dismissing Mr. Takeuchi’s appeal as
untimely filed. Takeuchi v. Dep’t. of the Army, No. SF-
0752-12-0687-I-1 (M.S.P.B. Sept. 27, 2012) (Initial Deci-
sion).
    On November 1, 2012, Mr. Takeuchi filed a petition
for review of the Initial Decision. Mr. Takeuchi did not
deny that he filed his appeal ten days beyond the thirty-
TAKEUCHI v. MSPB                                            3



day deadline identified in the June 5, 2012 removal letter.
Instead, Mr. Takeuchi argued that he had sixty-days to
file his appeal because he believed his union was working
with the Agency to resolve his removal. Mr. Takeuchi
also alleges that he was locked out of the Board’s e-Appeal
Online Website (e-filing system), did not receive relevant
filings, and had difficulty obtaining counsel after his labor
union refused to represent him.
    In its Final Order, the Board affirmed the initial deci-
sion, finding his Agency appeal untimely and without
good cause for the delay. Takeuchi v. Dep’t. of the Army,
No. SF-0752-12-0687-I-1 (M.S.P.B. Oct. 28, 2013) (Final
Order). The Board determined that Mr. Takeuchi lacked
proof he entered into an alternative dispute resolution
with the Agency which would have allowed for sixty days
to file an appeal instead of thirty days. The Board also
noted that, as an electronic filer, Mr. Takeuchi accepted
electronic service and was responsible for monitoring his
case activity.     Finally, the Board found that Mr.
Takeuchi’s alleged difficulty in obtaining counsel did not
establish good cause for waiver of a filing deadline.
    Mr. Takeuchi timely appealed. We have jurisdiction
pursuant to 5 U.S.C. § 7703(b)(1)(A) (2012) and 28 U.S.C.
§ 1295(a)(9) (2012).
                         ANALYSIS
    Our review of the Board’s decision is limited by stat-
ute. We only set aside the Board’s actions, findings, or
conclusions that are:
    (1) arbitrary, capricious, an abuse of discretion, or
        otherwise not in accordance with law;
    (2) obtained without procedures required by law,
        rule, or regulation having been followed; or
    (3) unsupported by substantial evidence.
5 U.S.C § 7703(c).
4                                         TAKEUCHI v. MSPB



    We review the factual findings of the Board regarding
untimeliness for substantial evidence. Espenschied v.
Merit Sys. Prot. Bd., 804 F.2d 1233, 1238 (Fed. Cir. 1986).
“[W]hether the regulatory time limit for an appeal [of an
agency action] should be waived based upon a showing of
good cause is a matter committed to the Board’s discretion
and ‘this court will not substitute its own judgment for
that of the Board.’” Walls v. Merit Sys. Prot. Bd., 29 F.3d
1578, 1582 (Fed. Cir. 1994) (quoting Mendoza v. Merit
Sys. Prot. Bd., 966 F.2d 650, 653 (Fed. Cir. 1992) (en
banc)). Mr. Takeuchi bears the burden of proof concern-
ing the timeliness of the filing of his appeal. 5 C.F.R.
§ 1201.56(a)(2)(ii).
    Generally, an appeal must be filed no later than thir-
ty-days after the effective date of the action being ap-
pealed or thirty-days after the date the appellant received
the agency’s decision, whichever is later.         See id..
§ 1201.22(b)(1). When a petitioner files an untimely
appeal, the petitioner must show that there was good
cause for the delay. See Walls, 29 F.3d at 1581. The
Board considers a number of factors, including: (1) the
appellant’s pro se status, (2) the length of the delay, (3)
the reasonableness of the excuse, and (4) the appellant’s
showing of due diligence. Id.
    The Board correctly found that Mr. Takeuchi’s appeal
was untimely. Mr. Takeuchi does not deny that the
Agency’s decision explicitly informed Mr. Takeuchi of the
30-day time limit for filing an appeal, and that he filed his
appeal ten days beyond that deadline. Mr. Takeuchi
received the Agency’s decision well in advance of the filing
deadline, and he did not claim that he misunderstood the
language in the Agency’s decision that expressly informed
him of the filing deadline. Thus, substantial evidence
supports the Board’s finding that Mr. Takeuchi’s petition
was untimely.
TAKEUCHI v. MSPB                                              5



    We also find that the Board did not abuse its discre-
tion in finding that Mr. Takeuchi failed to demonstrate
good cause for the untimely filing. Mr. Takeuchi failed to
respond to the Board’s two orders on timeliness and the
Agency’s motion to dismiss his appeal. Mr. Takeuchi did
not raise any reasons for his delay until after the Board
issued its Initial Decision. Mr. Takeuchi’s arguments for
good cause were instead raised for the first time in a
petition for reconsideration, which the Board recognized
was procedurally inappropriate. See Bosley v. Merit Sys.
Prot. Bd., 162 F.3d 665, 668 (Fed. Cir. 1998) (“[I]f the
party . . . raises an issue for the first time in a petition for
review by the full Board, this Court will not consider the
issue.”). Nevertheless, the Board reasonably determined
that Mr. Takeuchi’s arguments did not demonstrate good
cause for delay. As an electronic filer, it was Mr.
Takeuchi’s responsibility to monitor the e-filing system
for notices from the Board. To the extent Mr. Takeuchi
suggests he had difficulties accessing his e-filing system
account, he did not indicate any efforts to resolve that
issue. Mr. Takeuchi does not argue that there were other
circumstances beyond his control that prevented him from
monitoring the e-filing system, filing a timely appeal, or
requesting an extension of time to do so. We have re-
viewed all other arguments and find them insufficient to
overturn the Board’s decision.
    We recognize that Mr. Takeuchi proceeded as a pro se
petitioner throughout the appeals process. Even account-
ing for his pro se status, however, the Board had ample
evidence to support its finding. The Board considered
many appropriate factors in its analysis, such as the
extent of his delay, his knowledge of and access to the
Agency’s decision, and the details he provided to justify
his delay.
6                                       TAKEUCHI v. MSPB



                      CONCLUSION
    Because the Board did not abuse its discretion in con-
cluding that Mr. Takeuchi failed to meet his burden to
demonstrate good cause for his untimely filing, we affirm
the Board’s dismissal of his appeal.
                      AFFIRMED
                         COSTS
    No costs.